Title: To George Washington from James Duane, 27 April 1779
From: Duane, James
To: Washington, George



Dear Sir
Philada 27th April 1779

I beg Leave to recommend the enclosed papers transmitted by Governour Clinton to your Excellency’s Attention—As you have full power to conduct the Exchange of Prisoners it is needless to lay them before Congress. Permit me to request your Excellency to favour Governour Clinton with the Directions you may think proper to give on this Subject. I have the Honour to be—for myself and the Delegates of New York—with the utmost Respect—Dear Sir Your Excellency’s most Obedient humble Servant
Jas Duane